57749: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 57749


Short Caption:IN RE: ESTATE OF BETHUREMClassification:Civil Appeal - General - Other


Lower Court Case(s):Washoe Co. - Second Judicial District - PR0900181Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:02/17/2011 / Crowley, MargaretSP Status:Completed


Oral Argument:09/10/2013 at 9:30 AMOral Argument Location:Reno High School


Submission Date:09/10/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeState Bar of Nevada, Probate and Trust Law SectionJ. Douglas Clark


AppellantInes CaraveoGordon R. Muir
							(Hawkins Folsom & Muir)
						


Reference PartyEstate of Arlan Edward Bethurem


RespondentAnita Herrera PerezRichard L. Elmore
							(Holland & Hart LLP/Reno)
						Tamara Reid
							(Holland & Hart LLP/Reno)
						J. Robert Smith
							(Holland & Hart LLP/Reno)
						


RespondentSandra KurtzRichard L. Elmore
							(Holland & Hart LLP/Reno)
						Tamara Reid
							(Holland & Hart LLP/Reno)
						J. Robert Smith
							(Holland & Hart LLP/Reno)
						


RespondentVicki S. PrestonJohn F. Kirsch



13-35852: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


02/10/2011Filing FeeFiling fee due for Appeal. Filing fee will be forwarded by the District Court.


02/10/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) NOTICE OF APPEAL11-04416




02/10/2011Notice/OutgoingIssued Notice: Referral to Settlement Program. Issued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-04419




02/14/2011Filing FeeFiling Fee Paid. $250.00 from Gordon R. Muir check no. 5393.


02/17/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Margaret M. Crowley.11-05128




02/22/2011Docketing StatementFiled Docketing Statement.11-05509




03/14/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for 5/17/1111-07718




05/27/2011Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: July 7, 2011.11-15753




07/08/2011Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: 7/25/11.11-20473




08/23/2011Settlement NoticeIssued Notice: Final Settlement Report. Issued Notice to Settlement Judge Margaret Crowley to file Final Status Report.  Due:  10 days.11-25617




09/09/2011Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: October 6, 2011.  The parties will be filing a stipulation to extend the time for filing a final status report (until November 17, 2011), as settlement discussions are ongoing.11-27483




10/21/2011MotionFiled Stipulation to Extend Time Pursuant to NRAP 16(f)(2).11-32639




12/15/2011Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.11-38688




12/20/2011Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.11-39196




01/04/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: August 27, 2009, October 22, 2009 and November 9, 2009.   To Court Reporter: Captions Unlimited of Nevada.12-00363




01/12/2012Notice/IncomingFiled Affidavit of Mailing of Request for Transcript of Proceedings.12-01247




01/19/2012TranscriptFiled Notice from Court Reporter. Marcia Ferrell stating that the requested transcripts were delivered.  Dates of transcripts:  August 27, 2009; October 22, 2009 and November 9, 2009.12-01929




02/27/2012MotionFiled Stipulation to Extend Time to File Opening Brief and Appendix.12-06244




02/27/2012Notice/OutgoingIssued Notice Motion/Stipulation Approved.  The stipulation to extend time to file answering brief is approved.  Due Date: April 6, 2012.12-06247




03/08/2012Notice/IncomingFiled Affidavit of Mailing.12-07627




04/06/2012BriefFiled Appellant's Opening Brief.12-11074




04/06/2012AppendixFiled Joint Appendix - VOLUME I - Part 1.12-11077




04/09/2012AppendixFiled Joint Appendix  - VOLUME I - Part 2.12-11082




04/09/2012AppendixFiled Joint Appendix - VOLUME I - Part 3.12-11084




04/09/2012AppendixFiled Joint Appendix - VOLUME I - Part 4.12-11087




04/09/2012AppendixFiled Joint Appendix - VOLUME II - Part 1.12-11088




04/09/2012AppendixFiled Joint Appendix - VOLUME II - Part 2.12-11089




04/09/2012AppendixFiled Joint Appendix - VOLUME III.12-11094




04/09/2012AppendixFiled Joint Appendix - VOLUME IV - Part 1.12-11095




04/09/2012AppendixFiled Joint Appendix - VOLUME IV - Part 2.12-11096




05/08/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Answering brief due: May 17, 2012.12-14505




05/17/2012MotionFiled Stipulation Extending Time to File Answering Brief.12-15706




05/17/2012Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief due May 24, 2012.12-15708




05/25/2012BriefFiled Respondents Anita Herrera Perez And Sandra Kurt's Answering Brief.12-16556




06/25/2012BriefFiled Appellant's Reply Brief.12-19912




06/25/2012Case Status UpdateBriefing Completed/To Screening.


08/15/2012Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein.12-25739




08/15/2012Case Status UpdateSubmitted for Decision.


12/18/2012Order/ProceduralFiled Order Directing Supplemental Briefing and Inviting Amicus Curiae Participation. Appellant shall have 15 days to file and serve her supplemental brief. Respondents shall have 15 days from the date that appellant's brief is served to file and serve their supplemental brief. In addition to serving the briefs on the opposing parties, both parties shall serve their briefs on the State Bar's Probate and Trust Law Section. Should the Probate and Trust Law Section consent to participate as amicus curiae, this court requests that the Probate and Trust Law Section file and serve its amicus brief within 30 days from the date respondents' supplemental brief is filed. If an amicus curiae is filed and served, appellant and respondents may file any response to the brief within 15 days from the date that the amicus brief is served.12-40039




12/27/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Supplemental Opening Brief due: January 9, 2013.12-40972




01/10/2013BriefFiled Appellant's Supplemental Opening Brief.13-01010




01/25/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Respondents Anaita Herrera Perez and Sandra Kurtz, Supplemental Answering Brief due: February 1, 2013.13-02736




02/04/2013BriefFiled Supplemental Answering Brief.13-03559




02/26/2013MotionFiled Motion for Extension of Time to File Amicus Brief.13-05964




03/19/2013Order/ProceduralFiled Order Granting Motion. Amicus Curiae Brief due: April 8, 2013.13-08148




04/09/2013MotionFiled Motion for Permission to File Amicus Curiae Brief Exceeding NRAP 29(e) Maximum Length (Attached is the Proposed Amicus Brief). (DETACHED AND FILED AMICUS CURIAE BRIEF PER ORDER FILED 4/17/13)13-10261




04/09/2013MotionFiled Second Motion for Extension of Time to File Amicus Brief.13-10262




04/12/2013MotionFiled Supplement to Second Motion for Extension of Time to File Amicus Brief.13-10913




04/17/2013Order/ProceduralFiled Order Granting Motion to File Brief with Excess Pages and for Extension of Time.We direct the clerk of this court to detach and file the proposed amicus curiae brief attached to the April 9, 2013, motion for leave to file a brief with excess pages. Appellant and respondents may file any response to the brief within 15 days of the date of this order.13-11327




04/17/2013BriefFiled Amicus Curiae Brief of The Probate and Trust Law Section of The State Bar of Nevada.13-11331




07/24/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-21700




08/12/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for Tuesday, September 10, 2013, at 9:30 a.m. at Reno High School.  Argument shall be limited to 30 minutes.13-23501




08/23/2013Order/ProceduralFiled Order. This case is currently scheduled for oral argument on September 10, 2013, at 9:30 a.m. Counsel should be prepared specifically to address: (1) the difference between establishing undue influence and raising the presumption of undue influence and whether these should involve a different quantum of proof; and (2) specific language in either the district court's or the probate commissioner's order indicating that there has been a finding as to the presumption of undue influence that Ines Caraveo subsequently failed to rebut.13-25038




08/27/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-25281




09/06/2013Letter/IncomingFiled Letter from David Sandler of KRNV News 4 requesting permission for photograpic and video coverage of the oral arguments on September 10, 2013 (via fax). Nos. 57749/59815.13-26425




09/09/2013Order/ProceduralFiled Order Granting Permission for Media Coverage. David Sandler of KRNV is designated pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants. All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the Reno High School gymnasium by 9: 30 a.m. Nos. 57749/59815.13-26433




09/10/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


11/27/2013Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En BANC. Author: Parraguirre, J. Majority: Parraguirre/Pickering/Gibbons/Hardesty/Douglas/Cherry/Saitta. 129 Nev. Adv. Opn. No. 92. EN BANC13-35852




12/23/2013RemittiturIssued Remittitur.13-39011




12/23/2013Case Status UpdateRemittitur Issued/Case Closed


12/27/2013RemittiturFiled Remittitur. Received by District Court Clerk on December 26, 2013.13-39011